Citation Nr: 0119987	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  97-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back as the result of treatment 
provided by the Department of Veterans Affairs beginning in 
1982 and 1983.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Subsequently, the veteran's claims file 
was transferred to the RO in St. Petersburg, Florida.  In 
December 2000 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record indicating that 
the veteran suffered additional disability to his back  as a 
result of treatment received in 1982 and 1983.


CONCLUSION OF LAW

The criteria for an award of compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability of the cervical 
and lumbosacral spines have not been met.  38 U.S.C.A. 
§§ 1151 (West 1991); 5103, 5103A, 5107 (West 2001); 38 C.F.R. 
§ 3.358 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has additional disability to his 
neck and back as a result of VA treatment subsequent to a 
December 1982 injury.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence as to be provided 
by the claimant in which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In April, June and 
September 1993 and February 1995, the RO requested treatment 
records from the VA medical center (VAMC) in Bronx, New York.  
A March 1995 letter from the VAMC indicated that there were 
no available records.  In August 1995, the veteran was 
notified of the July 1995 rating decision denying his claim 
and of his appellate rights.  A November 1996 statement of 
the case and August 2000 supplemental statement of the case 
addressed the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, discussing the evidence of 
record, the applicable statutory and regulatory law and the 
reasons and bases for the denial of his claim.  In December 
1999, the veteran testified regarding his disabilities at a 
Travel Board hearing.  The Board remanded the case for 
further development in December 2000.  Pursuant to the 
remand, the RO requested further treatment records from the 
VAMC in Bronx, New York, in January 2001.  That same month 
the VAMC responded that there were no records available.  
Moreover, the veteran's VA employment records were forwarded 
that same month.  The veteran submitted VA treatment records 
from several VAMC's in New York and Florida, dating from 1982 
to 2000.  A supplemental statement of the case, which 
discussed the evidence of record, the applicable statutory 
and regulatory law and the reasons and bases for the denial 
of his claim was issued in March 2001.  The veteran has not 
alleged that further evidence in support of his claim is 
available.

After reviewing the record, the Board is satisfied that all 
relevant facts have properly been developed with respect to 
this issue, the VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by the statute.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (2001).  

Factual Background

VA treatment records, dating from February 1982 to April 
1983, show that the veteran reported injuring his back 
lifting frozen meat at work.  He was employed at the VA's 
facility in the food service department.  He gave a history 
of another back injury two years before.  The assessment was  
lumbosacral sprain and strain and he was given a belt support 
and advised of limitations.  Two weeks later, he continued to 
complain of pain in the left side and buttocks with numbness.  
However, the examiner indicated that he could return to work 
on light duty.  An April 1983 treatment record noted that the 
veteran was treated for upper right trapezius pain and spasm 
with injections of Lidocaine.  The progress note also 
indicated that he had lost 70 pounds in the preceding year.  

A September 1987 letter from Richard E. Peress, M.D., to the 
U.S Department of Labor, Office of Workers Compensation, 
notes the veteran's complaints of ongoing cervical and lumbar 
spine complaints, arising from occupational injuries in 1982 
and 1987.  He complained of intermittent left leg sciatica 
since a 1982 back injury and stiffness and spasms in both his 
cervical and lumbar regions after a 1987 injury.  The 
impression was objective X-ray evidence of congenital 
narrowing of the cervical spinal canal as well as loss of 
disc space height between vertebrae C4 and C6.  There was a 
strong possibility of a cervical spine degenerative condition 
as well as a herniated disc in the lumbar region.  Further 
testing was recommended.  There was no indication that he had 
any additional disability resulting from VA treatment.

In April 1993, the veteran underwent VA orthopedic, 
neurological and general medical examinations.  His history 
of left upper and lower extremity spasm and weakness after a 
1982 work-related back injury was noted, as well as his 
current complaints of back pain and left leg and arm pain and 
spasms.  Previous X-ray studies revealed a congenital anomaly 
of the cervical spine.  April 1993 X-ray studies revealed 
degenerative joint disease (DJD) of both the cervical and 
lumbar spines, as well as narrowed disc spaces in the 
cervical spine and osteophytes in both the cervical and 
lumbar spines and Schmorl's nodes in the lumbar spine.  The 
diagnosis was status posttraumatic chronic cervical and 
lumbar pain.  A June 1993 magnetic resonance imagining (MRI) 
scan of the lumbar spine was essentially unremarkable.   

Subsequent VA treatment records show that the veteran 
continued to complain of neck and low back pain with weakness 
and numbness in the left extremities.  He repeatedly gave a 
history of the onset of his neck and low back pain following 
his 1982 injury.  He was variously diagnosed with myofascial 
pain, DJD in both the cervical and lumbar spines and chronic 
pain secondary to cervical and lumbar spine stenosis.  April 
1995 MRI studies of his cervical and lumbar spines revealed 
canal stenosis in both regions with neural foraminal 
encroachment in the cervical region.  An August 1996 
neurology progress note shows his stated history of a 1984 
"stroke" with resultant left hemiparesis.  He underwent 
physical therapy for his neck and back complaints from 
February to May 1997.  In February 2000, the veteran received 
epidural steroid injections for low back pain.  Treatment 
records show that he tolerated the procedure well with no 
noted complications.  There is no medical findings or 
opinions indicating any additional disability as a result of 
the veteran's treatment.

During his December 1999 Travel Board hearing before the 
undersigned, the veteran testified that he injured his back 
working in food service at a VA facility in 1982.  He 
immediately sought treatment and was given "trigger shots" 
by a VA neurologist.  As a result, he believed he experienced 
significant weight loss and continuous neck and low back pain 
with arthritis and nerve damage.  He also believed that he 
had partial paralysis of his left arm and leg as a result of 
his treatment.  He filed a workman's compensation claim and 
also reinjured his back in 1987.  He last worked in 1987.  
The veteran admitted that no physician has ever told him that 
his neck and back problems were the result of the injections 
he received at the VA facility.

A March 2000 VA discharge summary indicates that the veteran 
was admitted with the diagnoses of myofascial-like low back 
pain and narcotic abuse.  Morphine was discontinued and he 
was put on Dilaudid taper.  He was started on physical 
therapy and pool therapy but complained of increased pain.  
He was discharged to follow-up with the pain clinic.  

A September 2000 VA discharge summary reveals that the 
veteran underwent a C5 corectomy with placement of Harms cage 
and Atlantis plate with status post increased sensation to 
all extremities and 5/5 strength.  He tolerated the procedure 
well.

A June 2000 statement from the veteran's mother indicates 
that he complains of neck and back pain, as well as in his 
legs and left arm.  

Analysis

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(b), (c).  

The appellant is not required to show fault or negligence in 
medical treatment.  Essentially, the Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply requires 
a causal connection between VA medical treatment and 
additional disability but not every additional disability is 
compensable.  Brown v. Gardner, 115 S.Ct. 552 (1994).  

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that VA negligence would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  This amendment, however, does not apply to 
cases filed prior to the effective date.  The veteran's claim 
was filed in October 1996; therefore, it will be decided 
under the law as it existed prior to the amendment.  See 
VAOPGCPREC 40-97.  Where the law and regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

After reviewing the evidence of record, the Board finds that 
there is no competent medical evidence of record indicating 
that the veteran suffered additional disability to his neck 
and low back as a result of any 1982 or 1983 VA treatment.  
His treatment records, while noting the December 1982 injury, 
show only conservative subsequent treatment and no steroidal 
injections until many years later.  Moreover, there is no 
complications noted in association with any injection therapy 
or any other treatment.  There is no medical evidence to 
suggest that his steadily progressing disability was 
aggravated by any VA treatment, nor has any physician 
suggested that any additional disability is the actual result 
of VA treatment.  While the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In several of his submitted written contentions, the veteran 
has stated that he had several strokes in the 1980's that 
went undiagnosed by VA physicians.  He believed that these 
undiagnosed strokes led to his left-sided paralysis.  
Although, his stated history of strokes in the 1980's is 
often recorded in later VA treatment records, there is no 
evidence that he received treatment for strokes at any VA 
facility between 1983 and 1993.  Moreover, he has presented 
no medical opinion corroborating his contentions in this 
regard, and as noted previously, he lacks the medical 
knowledge to make such an etiological link. In December 2000, 
the case was remanded by the Board for further development.  
Therefore, Board finds that the preponderance of the evidence 
is against the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151, for additional disability of the neck and 
back due to VA treatment beginning in 1982 and 1983.  
Accordingly, the claim is denied.



ORDER

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for additional 
disability of the back, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

